Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 06/24/2021.  Claims 5, 11-14, 17, 20, and 22-24 are currently pending.
The IDS statement filed 04/12/2021 has been considered.  An initialed copy accompanies this action.
Status of Prosecution
The objection of claim 22 is withdrawn in view of the above amendment.
The rejection of claims 11, 14, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection of claim 22 under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103 over Dreher et al. (US 8,980,816) and the accompanying rejections of the claims dependent on claim 22 under 35 U.S.C. 103 based on Dreher et al. (US 8,980,816) are withdrawn in view of the above amendment.  However, the current rejection also utilizes a new reference, Technical Information, Pluronic PE types (February 1996), in addition to Dreher et al. and other references of record under a new ground(s) of rejection which renders obvious instant claims 5, 11-14, 17, 20, and 22-24.  See the new 103 rejection(s) over and based on Dreher et al. in view of Technical Information, Pluronic PE types, below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11-14, 17, 20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 22, the newly added limitation regarding the rheology modifier comprising “an ethylene oxide-propylene oxide-ethylene oxide (EOx1POyEOx2) triblock copolymer, where each of x1 and x2 is in the range of about 2 to about 140 and y is in the range of from about 15 to about 70” renders the claim indefinite because it is unclear whether the limitation in the parentheses “EOx1POyEOx2” are part of the claimed invention.  The fact that there is a formula of an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer recited in the parentheses has the implication the formulae is merely an exemplary/preferred limitation (which is also grounds for indefiniteness) or is optional but the claim recites further limitations to the x1, x2, and y values of the formula outside the parentheses, rendering the scope of what is and is not required to meet the ethylene oxide-propylene oxide-ethylene oxide triblock copolymer unclear.  If Applicant intended for the formula to clearly limit the claim, Applicant is suggested to amend the limitation “an ethylene oxide-propylene oxide-ethylene oxide (EOx1POyEOx2) triblock copolymer” to read as “an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer of the formula EOx1POyEOx2” to overcome this 
 	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-14, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Technical Information, Pluronic PE types (February 1996).
As to independent claim 22, Dreher teaches a water-soluble unit dose article comprising a water-soluble fibrous structure (fibrous structures comprising a plurality of water-soluble fibrous elements, abstract and col. 1 lines 62-65, that are provided in a form capable of dosing an automatic dishwashing article for an automatic dishwashing machine, col. 53 lines 48-50 and col. 54 lines 46-53, i.e. a water-soluble unit dose article) comprising a) a plurality of fibrous elements (described above), b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier, c) a base pH adjusting agent that increases or is capable of increasing the pH of a wash liquor to a pH greater than 8, and d) and a protease enzyme (the automatic dishwashing article is taught as comprising the fibrous structures/elements, a surfactant system, and ingredients known in the art of cleaning including protease enzyme and a pH buffering agent for an automatic dishwashing liquor to obtain a pH of 8 to 11, i.e., a base pH adjusting agent, see col. 53 lines 49-62; the fibrous structure is taught as comprising a plurality of active agent-containing particles, col. 5 line 16 to col. 6 line 25, the active agent preferably comprises a starch and/or a surfactant, col. 8 lines 39-41, where the surfactant is present as a surfactant system comprising, e.g., an anionic surfactant and nonionic surfactant mixture, col. 22 lines 8-14, where the nonionic surfactant comprise dispersing nonionic polymers including, among others, the commercially available Pluronic® surfactants and low-foaming nonionic surfactants, col. 23 line 61 to col. 24 line 58; note that pages 7, 8, and 27 of the original specification describe the claimed rheology modifier as having detergent functionality and dispersant polymers function as rheology modifiers; the disclosed nonionic surfactant read on the claimed rheology modifier; alternatively, starch also reads on the claimed rheology modifier).  
In the event the automatic dishwashing article taught in col. 53 of Dreher fails to sufficiently at once envisage the claimed base pH adjusting agent and protease enzyme, at the time of the effective filing date it would have also been obvious for a person of ordinary skill in the art to arrive within the claimed water-soluble unit dose fabric detergent article comprising a base pH adjusting agent and a protease enzyme from the teachings of Dreher since col. 53 lines 49-62 of Dreher clearly teaches the selection of and providing a mixture of ingredients known in the art of cleaning, including a protease enzyme (line 56) and a pH buffering agent to obtain a pH of 8 to 11 (lines 60-62), and col. 9 lines 1-4 and col. 21 lines 44-46 of Dreher also expressly teaches the article is also designed and intended for laundering clothes as a laundry detergent in addition to the cited dishwashing detergent application, indicating the cited teachings are also applicable to fabrics.  Note the reference further teaches surfactants, e.g., anionic surfactant, pH adjusting agents and enzymes as typical active agents (col. 8 line 41 and col. 21 lines 7-8).
	In the event 1) the cited anionic-nonionic surfactant mixture as the surfactant system/active agent in the particles of Dreher or 2) the cited surfactant and starch as the active agent in the particles of Dreher each fail to sufficiently meet or at once envisage the claimed rheology modified particles comprising a surfactant and a rheology modifier, at the time of the effective filing date it would have also been obvious for a person of ordinary skill in the art to arrive within the rheology modified particles comprising a surfactant and a rheology modifier from the teachings of Dreher since, in addition to clearly teaching the particles comprise a surfactant at a minimum (col. 8 lines 39-41), Dreher further teaches the selection of and providing additional additives as the active agent in the particles, such as dispersing agents, suds suppressing agents, suds boosting agents, anti-foam agents, chelating agents, polymeric dispersing agents, alkoxylated polyamine polymers, alkoxylate polycarboxylate polymer, water softening/hardening agents, thickening agents, latexes, and silica (col. 20 line 40 to col. 21 lines 21), which all broadly read on the claimed presence of a rheology modifier.
	Dreher fails to teach the rheology modifier or surfactant comprises an ethylene oxide-propylene oxide-ethylene oxide (EOx1POyEOx2) triblock copolymer where x1 and x2 are in the range of about 2-140 and y is in the range of about 15-70. 
	However, the Technical Information, Pluronic PE types NPL reference teaches that the Pluronic PE types are low-foaming, nonionic surfactants in which the central polypropylene glycol group is flanked by two polyethylene glycol groups (page 2).  Pluronic PE 9200 has a molecular weight of about 3650 (page 4) and can be used in all cleaning processes in which quick, through wetting is essential (page 9).  
According to the Nomenclature section at page 2 of the Technical Information, Pluronic PE types reference, Pluronic PE 9200 has a molar mass of polypropylene glycol block of 2750 g/mol and 20% of the molecule is polyethylene glycol, which appears to correspond to, in terms of the instant claims, x1 and x2 values of approximately 9 and a y value of approximately 56 (the approximate x1 and x2 values were calculated by 1) determining the approximate molecular mass of the polyethylene glycol block by multiplying the molecular mass of the polypropylene glycol block by the ratio of % EO / % PO, e.g., 3250 g/mol PO x (20 % EO / 80 % PO) = 813 g/mol EO, and 2) determining the total moles of ethylene oxide repeating units in the molecule, i.e., x1+ x2, by dividing the difference of the determined approximate molecular mass of the polyethylene glycol block and the mass of the terminus –H and –OH moieties [since PEO is HO–(CH2CH2O)n–H]) by the molecular mass of a single polyethylene glycol repeating unit, e.g., (813 – 18.02) g/mol PEO / 44.05 g/mol EO = 18, and 3) dividing the total moles of ethylene oxide repeating units in the molecule by 2 to obtain the general value of x1 and x2, e.g., 18 / 2 = 9; the approximate y value was calculated by dividing the difference of the molecular mass of the polypropylene glycol block and the mass of the terminus –H and –OH moieties [since PPO is HO–(CH2CHCH3O)n–H]) by the molecular mass of a single propylene oxide repeating unit, e.g., (3250 – 18.02) g/mol PPO / 58.07 g/mol PO = ~56).  Because of the above approximations and the instant specification further disclosing Pluronic PE 9200 is the preferred ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, the disclosed surfactants of the NPL reference meet the claimed ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, formula, and x1/x2/y values thereof.
Thus, at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to use an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer as the surfactant of Dreher, with a reasonable expectation of success, because Technical Information, Pluronic PE types teaches that Pluronic PE 9200, which is the preferred ethylene oxide-propylene oxide-ethylene oxide triblock copolymer disclosed in the instant specification, is suitable for use in household dishwashing detergent compositions and further, Dreher directly teaches the use of Pluronic nonionic surfactants in general.  
As to claim 11, Dreher teaches each fibrous element comprises various active agents in amounts overlapping the general from about 10% to about 90% by weight on a dry fibrous element basis (e.g., a bleaching agent/system at a level of up to about 30% on a dry fibrous element basis, col. 32 lines 62-64; chelant/chelating agent at 10% by weight on a dry fibrous element basis, col. 10 lines 66-67).  The sum of the amounts/ranges of the various active agents taught by Dreher among col. 25 to col. 43 are also noted as meeting and overlapping the recited “mixtures thereof” species and claimed range of about 10-90% by weight of the instant claim.  
As to claims 12 and 13, Dreher teaches the surfactant comprises an alkyl ethoxylated surfactant having an average degree of ethoxylation overlapping the claimed range of about 1 to about 3.5 (branched alkyl alkoxylate sulfates and C10-C18 alkyl alkoxy sulfates as suitable anionic surfactants as the surfactant of the surfactant system, col. 21 line 65 to col. 22 line 62, notably col. 22 lines 21-24 and 60-61, the C10-C18 alkyl alkoxy sulfates are disclosed as “AExS” meaning a C10-C18 alkyl ethoxylated sulfate with “x” ethoxy units, and further teaches it exemplarily comprises 1-5 ethoxy units, col. 22 lines 60-63), and the alkylalkoxylated sulfate has an average alkyl chain length overlapping the instantly claimed range of about 10 to about 16 carbon atoms (C10-C18 alkyl alkoxy sulfates, col. 22 lines 60-61).
As to claim 14, Dreher further the surfactant comprises an ethoxylated alkyl sulfate having 1) an amount of carbon atoms in the alkyl group overlapping the claimed range of C12-C18, and 2) an average degree of ethoxylation overlapping the claimed range of from about 0.5 to about 3.0 (the C10-C18 alkyl alkoxy sulfates are disclosed as “AExS” meaning a C10-C18 alkyl ethoxylated sulfate with “x” ethoxy units, and further teaches it exemplarily comprises 1-5 ethoxy units, col. 22 lines 60-63, i.e. an average degree of ethoxylation of about 1 to about 5).
	As to claim 20, Dreher further teaches the enzymes are applied to the fibrous element and/or particle after the fibrous element and/or particle are produced (col. 42 lines 12-14), which reads on the claimed enzyme being incorporated within the article as a “spray on slurry”.  Dreher alternatively teaches the enzymes within the article are present, i.e., incorporated, as a prill (col. 11 lines 14-15).  The claimed term “spray on slurry” appears to be a product-by-process limitation as it describes the process how the enzyme is incorporated/applied to the claimed article.  Product-by-process limitations are not limited to the recited steps (e.g., spraying from a slurry composition) except to the extent they suggest structure of the article.  Here, the claim merely requires the enzyme be incorporated within the article, which col. 42 lines 12-14 of Dreher sufficiently meet, and any limitation that the enzyme be applied from a certain precursor composition or process is extended little patentable weight.  See MPEP 2113.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Technical Information, Pluronic PE types (February 1996) as applied to claims 11-14, 20, and 22 above, and further in view of Sanders et al. (US 9,267,096, hereinafter Sanders).
Dreher in view of Technical Information, Pluronic PE types teach a water-soluble unit dose article comprising a water-soluble fibrous structure comprising a) a plurality of fibrous elements, b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier including an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, c) a base pH adjusting agent, wherein the base pH adjusting agent increases the pH of a wash liquor to a pH greater than 8, and d) a protease enzyme, as described above.  Dreher teaches anionic alkoxylated sulfate surfactant is a preferred surfactant (col. 21 line 65 to col. 22 line 62, notably col. 22 lines 21-24 and 60-61).
Dreher in view of Technical Information, Pluronic PE types fails to teach the base pH adjusting agent comprises hydroxide ions.
However, Sanders teaches alkaline detergent compositions suitable for washing wares, i.e., dishes, and laundry (abstract, col. 2 lines 43-55, col. 5 lines 28-40 and col. 17 lines 38-41) comprising anionic alkoxylated sulfate surfactant and protease enzymes (col. 8 lines 30-41 and col. 14 lines 36-42).  Sanders further teaches the composition comprises a pH adjusting compound, including hydroxide-containing compounds as preferred and exemplary compounds, to achieve the desired alkalinity of the composition (col. 12 lines 13-32).  This teaching is evidence a base pH adjusting agent comprising hydroxide ions are well known in the art to obtain alkaline detergent compositions and that such an additive is compatible with a protease enzyme-containing detergent composition.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a hydroxide-containing base pH adjusting agent as taught by Sanders as the pH adjusting/buffering agent in the laundry detergent compositions and unit dose article thereof of Dreher in view of Technical Information, Pluronic PE types in order to formulate and obtain a detergent composition (Sanders, abstract, col. 2 lines 43-55, col. 17 lines 38-41 and col. 14 lines 36-42; Dreher, abstract, col. 1 lines 62-65, col. 5 line 16 to col. 6 line 25, col. 8 lines 39-41, col. 9 lines 1-4, col. 21 lines 44-46, col. 41 lines 49-53, col. 53 lines 48-50, and col. 54 lines 46-53).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Technical Information, Pluronic PE types (February 1996) as applied to claims 11-14, 20, and 22 above, and further in view of Eekelen et al. (US 5,336,611, hereinafter Van Eekelen).
Dreher in view of Technical Information, Pluronic PE types teach a water-soluble unit dose article comprising a water-soluble fibrous structure comprising a) a plurality of fibrous elements, b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier including an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, c) a base pH adjusting agent, wherein the base pH adjusting agent increases the pH of a wash liquor to a pH greater than 8, and d) a protease enzyme, as described above.  Dreher further teaches the enzyme may be of any suitable origin, including a microbial (bacterial/yeast) origin (col. 41 lines 49-53).
Dreher in view of Technical Information, Pluronic PE types fails to teach the protease enzyme comprises a serine protease enzyme and/or is a genetically modified mutant of a serine protease.
However, Van Eekelen teaches laundry detergent compositions providing genetically modified mutant of a microbially-derived serine protease enzyme in order to improve the stain removing ability and stage stability properties of the detergent composition (abstract, col. 1 lines 7-13, col. 4 lines 25-43 and 63-68).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a genetically modified mutant of a microbially-derived serine protease enzyme as taught by Van Eekelen (abstract, col. 1 lines 7-13, col. 4 lines 25-43 and 63-68) as the protease enzyme in the automatic dishwashing composition and unit dose article thereof of Dreher in view of Technical Information, Pluronic PE types in order to formulate and obtain a protease enzyme-containing laundry/fabric detergent composition having improved properties (Van Eekelen, abstract, col. 1 lines 7-13, col. 4 lines 25-43 and 63-68; Dreher, abstract, col. 1 lines 62-65, col. 9 lines 1-4, col. 41 lines 49-53, col. 21 lines 44-46, col. 53 lines 48-50 and col. 54 lines 46-53).

Claim 20 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Technical Information, Pluronic PE types (February 1996) as applied to claims 11-14, 20, and 22 above, and further in view of Wendt et al. (WO 93/07263 A2, hereinafter Wendt).
	Dreher in view of Technical Information, Pluronic PE types teach a water-soluble unit dose article comprising a water-soluble fibrous structure comprising a) a plurality of fibrous elements, b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier including an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, c) a base pH adjusting agent, wherein the base pH adjusting agent increases the pH of a wash liquor to a pH greater than 8, and d) a protease enzyme, as described above.  Dreher teaches the enzymes are applied to the fibrous element and/or particle after the fibrous element and/or particle are produced (col. 42 lines 12-14), which was cited in the above rejection as reading on the claimed enzyme being incorporated within the article as a “spray on slurry”.  
	In the event the cited teachings at col. 42 lines 12-14 of Dreher fail to meet the claimed enzyme being incorporated within the article as a “spray on slurry”, the claimed limitations are alternatively obvious in further view of the teachings of Wendt, which are incorporated by reference in the teachings of Dreher.  Note that, col. 42 lines 15-19 of Dreher, immediately following the prior cited enzyme application teachings, state “[a] range of enzyme materials and means for their incorporation into the filament-forming composition of the present invention … is also disclosed in WO 9307263 A;”. The WO 9307263 A reference described and cited in Dreher is the presently cited Wendt reference.  Wendt teaches enzyme-containing particles are produced by, among other steps, spraying an enzyme concentrate having a solids content, i.e., a slurry, onto a core particle (Example 1 on pages 15-16).  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to incorporate the protease enzyme of Dreher by a spray on slurry, with a reasonable expectation of success, because Wendt teaches such an application is suitable for applying an enzyme and further, Dreher directly teaches the means of incorporating the enzyme materials into the filament-forming composition/unit dose article include the teachings of the Wendt reference, “WO 93/07263 A” (col. 42 lines 15-19).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Technical Information, Pluronic PE types (February 1996) as applied to claims 11-14, 20, and 22 above, and further in view of Baeck et al. (US 5,883,064, hereinafter Baeck).
Dreher in view of Technical Information, Pluronic PE types teach a water-soluble unit dose article comprising a water-soluble fibrous structure comprising a) a plurality of fibrous elements, b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier including an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, c) a base pH adjusting agent, wherein the base pH adjusting agent increases the pH of a wash liquor to a pH greater than 8, and d) a protease enzyme, as described above.  Dreher further teaches the article is suitable as a dishwashing dosing article and for both launder clothes (col. 9 lines 1-4, col. 21 lines 44-46, col. 53 lines 48-50, and col. 54 lines 46-53)
Dreher in view of Technical Information, Pluronic PE types fails to teach the protease enzyme has an isoelectric point of from about 6.5 to 11.5 or about 9 to 10.
However, Baeck teaches providing protease enzymes having an isoelectric point of at most 10, which overlaps the claimed isoelectric point ranges of about 6.5 to 11.5 or about 9 to 10, in order to formulate and obtain a detergent composition having an excellent cleaning performance (abstract and col. 2 lines 23-45).  Baeck teaches the detergent compositions are suitable as laundry detergent and/or automatic dishwashing compositions (col. 17 lines 31-36)
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a protease enzyme having an isoelectric point overlapping the claimed ranges of about 6.5 to 11.5 or about 9 to 10 from the teachings of Baeck as the protease enzyme in the automatic dishwashing composition and unit dose article thereof of Dreher in view of Technical Information, Pluronic PE types in order to formulate and obtain a detergent composition and fabric detergent composition having an excellent cleaning performance (Baeck, abstract and col. 2 lines 23-45; Dreher, abstract, col. 1 lines 62-65, col. 9 lines 1-4, col. 41 lines 49-53, col. 21 lines 44-46, col. 53 lines 48-50 and col. 54 lines 46-53).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 8,980,816, hereinafter Dreher) in view of Technical Information, Pluronic PE types (February 1996) as applied to claims 11-14, 20, and 22 above, and further in view of Fujioka et al. (US 8,026,204, hereinafter Fujioka).
Dreher in view of Technical Information, Pluronic PE types teach a water-soluble unit dose article comprising a water-soluble fibrous structure comprising a) a plurality of fibrous elements, b) a plurality of rheology modified particles comprising a surfactant and a rheology modifier including an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, c) a base pH adjusting agent, wherein the base pH adjusting agent increases the pH of a wash liquor to a pH greater than 8, and d) a protease enzyme, as described above.  
Dreher in view of Technical Information, Pluronic PE types fails to teach the rheology modified particles have a size distribution such that the D20 is about 1.7 mm or more and the D80 is about 3.5 mm or less. 
However, Fujioka teaches an anionic surfactant-based granule, i.e., particle, suitable for incorporation into laundry detergents and kitchen detergents (abstract and col. 1 lines 6-14 and 65-67) having an average particle diameter, i.e., D50, of preferably 0.1 mm to 5.0 mm in view of obtaining preferably solubility and handiness of the anionic surfactant granule (col. 3 lines 25-29).  The disclosed average particle diameters/D50 of 0.1 to 5.0 mm encompasses and overlaps the recited D20 and D80 particle size distribution/1.7 to 3.5 mm D20 to D80 range since the D50 point of a particle size distribution occurs at the center of the distribution whereas the D20 point occurs below than the D50 point and the D80 point occurs above the D50 point.  For example, 2.55 mm is the midpoint of the disclosed range of Fujioka while 2.6 is similarly the midpoint of the claimed D20 to D80 range.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the average particle diameter and optimize the average particle diameter/relative distribution thereof of the anionic surfactant-based granule taught by Fujioka as the anionic surfactant-based active agent particles of Dreher in view of Technical Information, Pluronic PE types in order to arrive at the claimed D20 and D80 particle size distribution and obtain a preferable solubility and handiness of the anionic surfactant granule in a dishwashing/kitchen detergent composition or a fabric detergent composition (Fujioka, abstract, col. 1 lines 6-14 and 65-67, col. 3 lines 25-29; Dreher, abstract, col. 1 lines 62-65, col. 5 line 16 to col. 6 line 25, col. 8 lines 39-41, col. 9 lines 1-4, col. 21 lines 44-46, col. 53 lines 48-50, and col. 54 lines 46-53).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.  Applicant argues Dreher et al. (US 8,980,816) fails to teach a rheology modifier comprising an ethylene oxide-propylene oxide-ethylene oxide (EOx1POyEOx2) triblock copolymer where x1 and x2 are in the range of about 2-140 and y is in the range of about 15-70.  This argument has been fully considered but is moot because the argument does not apply to all of the references being used in the current rejection.  The current rejection also utilizes a new reference, Technical Information, Pluronic PE types (February 1996), in addition to Dreher et al. and other references of record under a new ground(s) of rejection which renders obvious independent claim 22 and its dependent claims.  The cited teachings of Technical Information, Pluronic PE types and their combination with Dreher et al. meet and render obvious the newly added and argued limitations.  See the new 103 rejections over and based on Dreher et al. in view of Technical Information, Pluronic PE types, above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
July 6, 2021